Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 6, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  146637 & (57)                                                                                                       Justices



  MENASHE SHEMESH AND
  ALIZA SHEMESH,
           Plaintiffs-Appellee,
                                                                    SC: 146637
  v                                                                 COA: 305621
                                                                    Oakland CC: 11-117656-CK
  CITIZENS INSURANCE
  COMPANY OF AMERICA,
             Defendant-Appellant.
  ___________________________________


         On order of the Chief Justice, a stipulation signed by the attorneys for the parties
  agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
  HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 6, 2013                       _________________________________________
                                                                               Clerk